Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the objections to claims 10 and 15-18
With regard to the objections to claims 10 and 15-16, Applicant’s arguments, have been fully considered and are persuasive in light of Applicant’s amendments. Therefore, the objections have been withdrawn.
Applicant did not amend claims 17 and 18. Therefore, the objection is maintained. Additionally, new grounds of objection have been made below. 
Regarding the rejection under 35 U.S.C. 102/103
With regard to claim 10, Applicant’s arguments, see pp. 20-21, filed 12 Jul 2021, with respect to the rejection of claim 10 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of U.S. Patent Publication No. 2017/0053209 to Céret et. al. as set forth below.
Regarding the remainder of Applicant’s remarks pertaining to the rejections under 35 U.S.C. 102 and 103, Applicant’s arguments have been fully considered but they are not persuasive. Applicant first asserts that “in rejecting the claim [the Examiner] did not cite any specific elements of Bashvitz in reference to the claim elements and instead has merely referenced a section of text of Bashvitz in reference to unspecified claim elements and has left the applicant to speculate as to the meaning of rejection.” Applicant’s remarks, p. 15. This is not persuasive. The language cited in Bashvitz often correlates verbatim to the language of the claim. 
Applicant next asserts that “the Examiner provides no explanation of claim construction for ‘building, by the at least one processor, an itinerary based on the travel options from the searching by use of a balance combination of relative weights for the preference information’ making it impossible for the applicant to discern the reasons why the claim is being rejected.” Applicant’s remarks, p. 16. As noted above, the cited portions of the reference disclose, nearly verbatim, the same claim language. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. MPEP 2173.01(I). In the non-final action mailed 12 Apr 2021, Bashvitz was cited as disclosing conducting a search directed to travel options that coincide with the travel schedule and presenting one or more travel options from the available travel options to the user. Non-final action, p. 14. This is building a travel itinerary. Bashvitz was also cited as disclosing a scoring subsystem using component scores for travel attributes and traveler preferences. Id
Applicant makes similar arguments for claim 2 on p. 19, further asserting that “in the context of claim 2, the Examiner relies on totally different elements of Bashvits,” citing to the reference to paragraph [0138]. Applicant’s remarks, pp. 18-19. This is not persuasive. The rejection of claim 2 cites to paragraphs [0068], [0103], [0138], and [0139] for disclosing an iterative process in which respective weights are updated responsive to user interaction with the system. Moreover, the disclosure of paragraphs [0109]-[0111] includes “inventory attributes”, as specifically noted by Applicant on p. 18, and the disclosure of [0138] discloses what specific attributes may include. Therefore, the disclosure of [0138] is indeed a furthering of the disclosure of [0109]. Applicant does not otherwise distinguish the language of Bashvitz from the claim language. Therefore, Applicant’s arguments are not persuasive. 
Applicant repeatedly asserts that “the applicant is provided with no guidance as to what should be responded to in traversing the rejection and/or the best approaches for advancing prosecution.” See Applicant’s remarks, pp. 16, 19. Applicant further asserts that “If Bashvitz actually has all of the claim elements arranged as in the claim, the Examiner should be able to clearly identify all of the claim elements in the reference.” Id. Examiner agrees that the claim elements should be clearly identified if taught and arranged as in the claim. However, as noted above, Applicant’s arguments that they were not provided are not persuasive. There is no requirement, and Applicant does not cite one, under which relying on textual language disclosing the function of a system claimed in textual, functional language, is insufficient for a prima facie showing of unpatentability. 
Applicant next asserts that the Action mailed 12 Apr 2021 is “arbitrary and capricious” because of the asserted insufficiencies of the cited art. Applicant’s remarks, pp. 16, 20. This is not persuasive. The action cited to specific disclosure of the relied-upon reference, as reiterated and explained above, and satisfies the requirements of examination under 35 U.S.C. 102/103 and the MPEP. An action which complies with the statutory and regulatory requirements set forth for the agency is not an abuse of discretion or otherwise not in accordance with law, and therefore it cannot be arbitrary and capricious. 
Applicant adopts the same arguments for claims 19 and 20. Applicant’s remarks, p. 22. Accordingly, the same response set forth above is applied and Applicant’s arguments are not persuasive. 
Applicant’s response includes several pages of recitation of patent examination training materials, case law, non-precedential Patent Trial and Appeal Board decisions, etc. See, for example, pp. 10-13. Except where specifically responded to herein, Applicant does not create a nexus between these recitations and the alleged deficiencies of the previous rejection. Therefore, this section is responsive only to those specific arguments made in compliance with 37 CFR 1.111(b) which “distinctly and specifically point[s] out the supposed errors in the examiner’s action.” 
Applicant next asserts that Bashvitz fails to disclose the limitation of claim 15 which recites “wherein the purchase history includes data of prior purchases of travel itineraries by the user, wherein the fourth relative weight for the purchase 
Regarding the rejection under 35 U.S.C. 101
Applicant’s arguments have been fully considered but they are not persuasive. Applicant first assert that the Office “has not identified particular claim recitations defining the asserted abstract idea and has not identified particular claim elements asserted to define additional elements.” Applicant’s remarks, p. 23. This is not persuasive. The limitations of the independent claims which recite the abstract 
Applicant next asserts that the use of ellipses in the claim recitations “rais[es] the question of whether the text not expressly referenced are regarded to be abstract idea defining elements of additional elements.” Applicant’s remarks, p. 23. This is not persuasive. It is immediately identifiable from the construction of the rejection that the ellipses represent the repetitive recitation of “by [the] at least one processor,” which is addressed under steps 2A, prong 2 and 2B on pp. 8-10. 
Applicant next asserts that “For the dependent claims, the Examiner irrespective of the detail presented in the claim, the Examine has presented a ‘shorthand’ one line version of the claim, i.e., a ‘high level of abstraction’ expressly foreclosed by the rule of Enfish.” Applicant’s remarks, p. 23. However, Applicant does not assert which claim elements were so highly abstracted as to result in a mischaracterization of the claim as ineligible. Therefore, Applicant’s remarks do not “distinctly and specifically point[s] out the supposed errors in the examiner’s action” as required by 37 CFR 1.111(b). 
Applicant next asserts that “as to each element of the pending claims asserted to be an ‘additional element’ the Examiner has failed to present a ‘citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s)’ in compliance with the Guidelines.” Applicant’s remarks, p. 24. As an initial matter, Applicant’s recitation of the guidelines immediately prior to this paragraph includes the explicit guidance that there are 
Applicant asserts that those elements which are ascertained to be an “additional element” were not properly supported as WURC. Applicant’s remarks, pp. 24-25. There is no requirement that elements identified as “additional elements” must be identified as 	WURC, and, as noted above, no identification of elements as WURC was made in the April action. Accordingly, no evidentiary showing is required. 
Applicant next asserts that “The prosecution record clearly establishes that each asserted additional element of the claims is not well-known, routine or conventional.” Applicant’s remarks, p. 25. However, Applicant fails to point to any aspect of the written record which clearly establishes such. Accordingly, Applicant’s remarks are not persuasive. 
Applicant’s response next includes several pages of recitation of the January and October 2019 Patent Examination Guidelines. See pp. 25-52. Except where specifically responded to herein, Applicant does not create a nexus between these recitations and the alleged deficiencies of the previous rejection. Therefore, this section is responsive only to those specific arguments made in compliance with 37 CFR 1.111(b) which “distinctly and specifically point[s] out the supposed errors in the examiner’s action.” 
Applicant asserts that “the current rejection under 35 USC 101 does not identify the particular claim elements that are regarded to define the asserted abstract idea,” and that, accordingly, “no prima facie rejection under 35 USC 101 
Nevertheless, the 101 rejection for claims 3 and 5-6 has been withdrawn because the claims recite a practical application of the abstract idea of travel itinerary planning. Recording changes to an itinerary while a device is offline, synching the data when the device comes online, notifying the user of conflicts, and receiving feedback to adjust the itinerary meaningfully limits the abstract idea of travel planning. 

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13, line 2 recites “at least one change to the itinerary via the user interface in a user device, the further comprising.” For the purposes of examination, this is being interpreted as “the method further comprising.”  Appropriate correction is required.
Claims 17-18 recite “the method of claim 1,” and claims 2-16 recite “the computer implemented method of claim 1.” This was previously objected to as a discrepancy in language which may indicate Applicant’s intent to claim a distinction between claims 2-16 and 17-18. In deference to the action mailed 12 Apr 2021, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,332,039. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 19, and 20 are anticipated by ‘039 claim 1, as ‘039 claim 1 recites limitations further narrowing ("making ... reservations ... ") what is claimed in the present application’s claim 1.
Claim 2 is anticipated by ‘039 claim 1.
Claim 3 is anticipated by ‘039 claim 1.
Claim 4 is anticipated by ‘039 claim 1.
Claim 5 is anticipated by ‘039 claim 1.
Claim 6 is anticipated by ‘039 claim 1.
Claim 7 is anticipated by ‘039 claim 1.
Claim 8 is anticipated by ‘039 claim 2.
Claim 9 is anticipated by ‘039 claim 3.
Claim 10 is anticipated by’039 claim 4.
Claim 11 is anticipated by’039 claim 5.
Claim 12 is anticipated by ‘039 claim 6.
Claim 13 is anticipated by ‘039 claim 7.
Claim 14 is anticipated by ‘039 claim 8.
Claim 15 is anticipated by ‘039 claim 20.
Claim 16 is anticipated by ‘039 claim 20.
Claim 17 is anticipated by ‘039 claim 20.
Claim 18 is anticipated by ‘039 claim 20.
Claim 21 is anticipated by ‘039 claim 1. 
In general, ‘039 claims 1-20 teach the technical features of claims 1-21 of the present application, even though the two set of claims are not arranged and presented exactly identically..

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 7-11, and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-18 and 21 recite a method, and claim 20 recites a system. These are statutory categories. 
Step 2A, prong 1: The independent claims recite receiving requirements for a trip from a user using a user interface; collecting preference information of the user for the trip; searching available travel options based on the requirements and the preference information; building an itinerary based on the travel options from the searching by use of a balance combination of relative weights for the preference information; applying external data relevant to the itinerary; obtaining a response to the itinerary from the user; and making reservations respective to the travel options in the itinerary, responsive to receiving a purchase confirmation of the itinerary from the user. Preparing an itinerary for purchase by a would-be traveler is at least a sales activity, which falls under the “certain methods of organizing human activity” grouping of abstract ideas. Additionally, each of the above limitations of the independent claims, alone and in combination, could be performed by a human using a tool such as a pen and paper or a computer. Therefore, the independent claims also recite a mental process. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements, and, in combination, the independent claims recite the abstract idea applied using a computer as a tool. In claim 1, the additional elements are the computer and the processor. In claim 19 the additional elements are the computer program product, the computer readable storage medium, the processing circuit, the instructions, and the processor. In claim 20 the additional elements are the memory, the processor, and the program instructions. These are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 
The dependent claims are also rejected under 35 U.S.C. 101. 
Step 2A, prong 1: The dependent claims further define the abstract idea with additional mental processes, commercial interactions, or rules to be followed. Claim 2 recites that the balance combination includes a default relative weight and is updated by iteratively increasing the data source relative weight and decreasing the default relative weight. Claim 4 recites updating the balance combination responsive to user feedback to adjust the itinerary. Claim 7 recites updating the balance combination responsive to user feedback when the data source relative weight is less than a cap. Claims 8 recites sources for the preference information and the data source weight. Claim 9 recites sources for the preference information and the data source weight and updating the balance combination when the data source relative weight is less than a cap. Claims 10 and 11 recite sources for the preference information and the data source weight, updating the balance combination when the data source relative weight is less than a cap, and scoring the travel options according to the updated balance combination. Claim 13 recites 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements, and, in combination, the independent claims recite the abstract idea applied using a computer as a tool. All of the dependent claims depend from claim 
Claims 13-14 and 16-17 recite a user device. Applicant’s originally filed specification discloses that a user device is not limited to any particular device. Applicant’s originally filed disclosure, paragraph [0016]. Therefore, the user device is also a generically recited computing element. The combination of this additional element with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2014/0114705 to Bashvitz et. al. (“Bashvitz”).
Claims 1, 19, and 20
Bashvitz discloses the following elements:
A computer implemented method comprising: ([0042] method for making travel arrangements using a computer system)
receiving, by at least one processor, requirements for a trip from a user using a user interface; ([0055] system receives travel parameters from a user’s device; [0042]-[0043] system includes a processor for receiving travel parameters and conducting a search; [0101] user inputs travel parameters using an electronic user interface)
collecting, by the at least one processor, preference information of the user for the trip;
searching, by the at least one processor, available travel options based on the requirements and the preference information; ([0042]-[0043] system includes a processor for receiving travel parameters and conducting a search; [0043] system searches for available travel options that coincide with the travel plan and the traveler’s preferences)
building, by the at least one processor, an itinerary based on the travel options from the searching by use of a balance combination of relative weights for the preference information; ([0042]-[0043] system includes a processor for receiving travel parameters and conducting a search; [0092] system conducts the search and selects options that meet the criteria to present the user with a travel itinerary; [0066] system calibrates a sensitivity of the system to user preferences; [0109]-[0112] system applies component weighting based on proportional weights for traveler preferences)
applying, by the at least one processor, external data relevant to the itinerary; ([0042]-[0043] system includes a processor for receiving travel parameters and conducting a search; [0111] component weighting may consider traveler review weighting – see Applicant’s originally filed disclosure paragraph [0023] which includes “review comments” in the “external data”; [0060] system may also collect additional information from network sources such as social media; see also [0063]-[0065])
obtaining, by the at least one processor, a response to the itinerary from the user; ([0042]-[0043] system includes a processor for receiving travel parameters and conducting a search; [0078] system conducts continuous discovery and learning including collecting feedback from the 
and making, by the at least one processor, reservations respective to the travel options in the itinerary, responsive to receiving a purchase confirmation of the itinerary from the user. ([0042]-[0043] system includes a processor for receiving travel parameters and conducting a search; [0044] system completes the booking for the traveler; [0048] system can effect the booking responsive to the authorization from the user; see figs. 14A-14B for travel booking confirmation)
Bashvitz also discloses a computer readable storage medium readable by one or more processing circuit and instructions as in claim 19 and a memory, a processor in communication with the memory, and program instructions as in claim 20 in paragraphs [0042]-[0043], [0086]. 
Claim 2
Bashvitz discloses the elements of claim 1, above. Bashvitz also discloses:
wherein the balance combination includes a relative weight for a default preference and a data source relative weight associated to a data source, ([0068] system can be baseline or default preferences; [0138] weights for preferences can be default weights; [0139] weights change as the user uses the system and the system learns the user’s choices)
wherein the method includes updating the balance combination, ([0068] system can be baseline or default preferences; [0106] traveler’s 
wherein the updating the balance combination includes increasing the data source relative weight and decreasing the default relative weight, ([0068] system can be baseline or default preferences; [0106] traveler’s interactions cause the system to adjust the travelers preferences accordingly over time; [0132] weight for a particular parameter may be a specific value if unspecified, and may be increased according to an indication of the user’s preference; [0138] weights for preferences can be default weights; [0139] weights change as the user uses the system and the system learns the user’s choices; weights for a particular component can be automatically adjusted up or down on a traveler-by-traveler basis)
wherein the method includes iterating the searching, the building, the applying, and the obtaining by use of the updated balance combination. ([0068] system can be baseline or default preferences; [0106] traveler’s interactions cause the system to adjust the travelers preferences accordingly over time; [0109]-[0111] system applies individual component scores, aggregates them to yield the overalls score;[0138] weights for preferences can be default weights; [0139] weights change as the user uses the system and the system learns the user’s choices; weights for a particular component can be automatically adjusted up or down on a traveler-by-traveler basis; [0078] system conducts continuous discovery and 
Claim 8
Bashvitz discloses the elements of claim 1, above. Bashvitz also discloses:
wherein a source of the preference information is selected from the group consisting of session data, a user profile, and a purchase history, respectively corresponding to the user, 
wherein the balance combination comprises the default relative weight and ([0138]-[0139] each component score can have a weight associated with it; these weights can be varied to tune the scoring system; this tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning)
wherein the data source weight is selected from the group consisting of a session data relative weight for the session data, a user profile relative weight for the user profile, and a purchase history relative weight for the purchase history. ([0138]-[0139] each component score can have a weight associated with it; these weights can be varied to tune the scoring system; this tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning; this tuning can also occur as the system observes and learns from the traveler's choices or feedback; based on these choices or feedback items, the weights for a particulars coring component can be automatically adjusted up or down on a traveler-by-traveler basis; [0085] a profile of the traveler, including the traveler's travel preferences, may be updated based on the feedback received from the system; such feedback process may be part of a machine learning engine of the system, which may enable the system to better adapt to the traveler)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0114705 to Bashvitz et. al. (“Bashvitz”) in view of .
Claim 4
Bashvitz discloses the elements of claim 1, above. Bashvitz also discloses:
wherein the balance combination includes a relative weight for a default preference and a data source relative weight associated to a data source, ([0068] preferences in such a case can be baseline or default preferences; [0138] each component score can have a weight associated with it; these weights can be varied to tune the scoring system; this tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning)
wherein the method includes updating the balance combination, ([0106] as the traveler uses the system, the system can observe the traveler's interactions with the product choices or explicit feedback, learn from these observations (machine learning), and adjust the traveler's preferences accordingly over time)
wherein the at least one processor runs the travel planning system, ([0009] present disclosure provides a system comprising a computer processor and a memory location comprising machine executable code that, u pan execution by the computer processor, implements any of the methods above or elsewhere herein)
Bashvitz also discloses that the system provides the traveler the opportunity to change the traveler’s preferences ([0054]); that the system can present preferences to the traveler and let them make changes if needed ([0077]); and itinerary, Brice discloses:
wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, ([0044] after reviewing the optimized schedule, the user may desire to change the schedule; the user will then typically select one or more travel components and indicate the desired alternative day and/or time of travel for the selected component(s), thus causing the processing element to move the selected component(s))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the preference adjustment and confirmation of Bashvitz the itinerary adjustment of Brice in order to provide “travel planning information using information obtained from many different sources and enable[e] a traveler or a traveler's agent to quickly and easily create and book a travel itinerary using the provided travel information.” Brice, paragraph [0007].
Neither Bashvitz nor Brice explicitly disclose updating the balance combination responsive to determining that the data source relative weight is less than a cap. However, Kalnsay discloses:
and wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap. ([0036] scorings of accommodation properties involves weighted scorings, which limit emphasis on potential outlier accommodation 
Bashvitz discloses adjusting the weights from default weights to data source weights over time. Bashvitz does not disclose a data source relative weight cap. It would have been obvious to one having ordinary skill in the art before the effective filing date in the application to include in the weights adjustment of Bashvitz the weights capping as taught by Kalnsay in order to “limit emphasis on potential outlier accommodation properties deemed to be substantially different from a user’s specified preferences in one or more categories.” Kalnsay, paragraph [0010]. 
Claim 7
Bashvitz discloses the elements of claim 1, above. Bashvitz also discloses that the system provides the traveler the opportunity to change the traveler’s preferences ([0054]); that the system can present preferences to the traveler and let them make changes if needed ([0077]); and that the system provides the traveler with initial conditions and asks clarification questions and the user replies ([0124]). This is highly suggestive of obtaining a response to adjust the itinerary from the user. To the extent that Bashvitz does not disclose obtaining a response to the itinerary, Brice discloses:
wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, and ([0044] after reviewing the optimized schedule, the user may desire to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the preference adjustment and confirmation of Bashvitz the itinerary adjustment of Brice in order to provide “travel planning information using information obtained from many different sources and enable[e] a traveler or a traveler's agent to quickly and easily create and book a travel itinerary using the provided travel information.” Brice, paragraph [0007].
Neither Bashvitz nor Brice explicitly disclose updating the balance combination responsive to determining that the data source relative weight is less than a cap. However, Kalnsay discloses:
wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap. ([0036] scorings of accommodation properties involves weighted scorings, which limit emphasis on potential outlier accommodation properties that are deemed to be substantially different from a user's specified preferences in one or more categories; that is, individual category scores may be capped or otherwise limited so as to diminish or temper their influence on overall accommodation property scores when determining the final rankings)
Bashvitz discloses adjusting the weights from default weights to data source weights over time. Bashvitz does not disclose a data source relative weight cap. It .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0114705 to Bashvitz et. al. (“Bashvitz”) in view of U.S. Patent Publication No. 2007/0073562 to Brice et. al. (“Brice”) in view of U.S. Patent Publication No. 2017/0053209 to Céret et. al. (“Céret”).
Claim 9
Bashvitz discloses the elements of claim 1, above. Bashvitz also discloses:
wherein a source of the preference information is selected from the group consisting of session data, a user profile, and a purchase history, respectively corresponding to the user, ([0060] system can collect information from user’s social media; [0069]-[0070] system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel; system can collect information by direction collection, indirect collection and inferred collection; direct collection can include an assessment of a traveler's previous trip selection preferences and retrieving information on a traveler's travel history, including travel preferences; [0094] server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone 
wherein the balance combination comprises the default relative weight and ([0138]-[0139] each component score can have a weight associated with it; these weights can be varied to tune the scoring system; this tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning)
wherein the data source weight is selected from the group consisting of a session data relative weight for the session data, a user profile relative weight for the user profile, and a purchase history relative weight for the purchase history, ([0138]-[0139] each component score can have a weight associated with it; these weights can be varied to tune the scoring system; this tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning; this tuning can also occur as the system observes and learns from the traveler's choices or feedback; based on these choices or feedback items, the weights for a particulars coring component can be automatically adjusted up or down on a traveler-by-traveler basis; [0085] a profile of the traveler, including the traveler's travel preferences, may be updated based on the feedback received from the system; such feedback process may be part of a machine 
wherein the data source relative weight is a session data relative weight, the method further comprising: ([0138]-[0139] each component score can have a weight associated with it; these weights can be varied to tune the scoring system; this tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning; this tuning can also occur as the system observes and learns from the traveler's choices or feedback; [0127] price component score (session data relative weight))
and iterating the searching, the building, the applying, and the obtaining by use of the updated balance combination. ([0068] system can be baseline or default preferences; [0106] traveler’s interactions cause the system to adjust the travelers preferences accordingly over time; [0109]-[0111] system applies individual component scores, aggregates them to yield the overalls score;[0138] weights for preferences can be default weights; [0139] weights change as the user uses the system and the system learns the user’s choices; weights for a particular component can be automatically adjusted up or down on a traveler-by-traveler basis; [0078] system conducts continuous discovery and learning including collecting feedback from the traveler and updating the traveler preferences; [0092] system presents user with a travel itinerary; [0048] system can book the reservation with an authorization step “Book it” – this is a response to the itinerary from the user)
itinerary, Brice discloses:
determining that the obtained response is a feedback to adjust the itinerary and that the session data relative weight for the session data is less than a predefined cap for the session data; ([0044] after reviewing the optimized schedule, the user may desire to change the schedule; the user will then typically select one or more travel components and indicate the desired alternative day and/or time of travel for the selected component(s), thus causing the processing element to move the selected component(s))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the preference adjustment and confirmation of Bashvitz the itinerary adjustment of Brice in order to provide “travel planning information using information obtained from many different sources and enable[e] a traveler or a traveler's agent to quickly and easily create and book a travel itinerary using the provided travel information.” Brice, paragraph [0007].
Bashvitz also discloses that the system can present preferences to the traveler and let them make changes if needed ([0077]), and that the system can apply weighted multiplier of 1.20 if a hotel is indicated as included in a user’s 
updating the balance combination by increasing the session data relative weight for the session data by a predefined value and by decreasing the default relative weight for the default preference by the predefined value; ([0047] system can include inferred and user stated preferences – user stated preferences are session data; [0079] when the user modifies a stated preference, the weight of the corresponding inferred preference is reset to its minimum value (this is a predefined amount); stated and inferred weights may have a maximum and minimum range; a recent statement of a goal increases the stated goal weight to the maximum and decreases the inferred weight to the minimum – this is increasing the relative weight for the session data and decreasing the default weight by the predefined value)
Bashvitz discloses that the system can allow a user to adjust the weighted value of a preference during a session, and that the weighted value may be adjusted by a predefined value. Céret discloses that the default weight and the session weight may be adjusted by a predefined value. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the predefined weight adjustment of Bashvitz the predefined stated and default weight adjustment relationship as disclosed by Céret .  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0114705 to Bashvitz et. al. (“Bashvitz”) in view of U.S. Patent Publication No. 2017/0053209 to Céret et. al. (“Céret”).
Claim 10
Bashvitz discloses the elements of claim 1, above. Bashvitz also discloses:
wherein a source of the preference information is selected from the group consisting of session data, a user profile, and a purchase history, respectively corresponding to the user, ([0060] system can collect information from user’s social media; [0069]-[0070] system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel; system can collect information by direction collection, indirect collection and inferred collection; direct collection can include an assessment of a traveler's previous trip selection preferences and retrieving information on a traveler's travel history, including travel preferences; [0094] server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and 
wherein the balance combination comprises the default relative weight and ([0138]-[0139] each component score can have a weight associated with it; these weights can be varied to tune the scoring system; this tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning)
wherein the data source weight is selected from the group consisting of a session data relative weight for the session data, a user profile relative weight for the user profile, and a purchase history relative weight for the purchase history, 
wherein the data source weight is a user profile relative weight, wherein the building comprising: ([0132] system can apply a predefined weighted multiplier if a hotel is indicated as included in a user’s loyalty programs; [0094] user profile can include past travel information and service provider preferences)
scoring the travel options by use of the updated balance combination; ([0109]-[0111] system applies individual component scores, aggregates them to yield the overalls score;[0138] weights for preferences can be default weights; [0139] weights change as the user uses the system and the system learns the user’s choices; weights for a particular component can be automatically adjusted up or down on a traveler-by-traveler basis; [0078] system conducts continuous discovery and learning including collecting feedback from the traveler and updating the traveler preferences)
and creating the itinerary as a group of travel options scored greater than other options. ([0110] overall score can be computed from individual normalized component scores; the product with the highest overall score can be presented to the traveler for purchase; [0092] system presents user with a travel itinerary; [0007] system selects one or more travel options based on score values)
Bashvitz also discloses that the system can present preferences to the traveler and let them make changes if needed ([0077]), and that the system can apply weighted multiplier of 1.20 if a hotel is indicated as included in a user’s loyalty programs; weighting can be adjusted by the traveler if the traveler assigns an importance to this parameter – this is increasing the default relative weight by a 
updating, responsive to determining that the user has the user profile and that the user profile relative weight for the user profile is less than a predefined cap for the user profile, the balance combination by increasing the user profile relative weight for the user profile by the predefined value and by decreasing the default relative weight for the default preference by the predefined value; ([0064] user profile includes inferred and stated preferences; [0068] system incorporates stated preferences in weighting function; [0079] when the user modifies a stated preference, the weight of the corresponding inferred preference is reset to its minimum value (this is a predefined amount); stated and inferred weights may have a maximum and minimum range; a recent statement of a goal increases the stated goal weight to the maximum and decreases the inferred weight to the minimum – this is increasing the relative weight for the profile data and decreasing the default weight by the predefined value)
Bashvitz discloses that the system can store stated preferences in a user profile. Céret discloses that the default weight and the profile weight may be adjusted by a predefined value based on the stated preferences in the user profile. It would have been obvious to one having ordinary skill in the art before the 
As currently recited, the claim is met. Amendments to the claim which set forth that the data types are classified as coming from a source, and that the weight is applied to any data bearing that source classification, may help to overcome this rejection. Examiner is willing to conduct an interview to review proposed claim amendments prior to further filings.
Claim 11
Bashvitz discloses the elements of claim 1, above. Bashvitz also discloses:
wherein a source of the preference information is selected from the group consisting of session data, a user profile, and a purchase history, respectively corresponding to the user, ([0060] system can collect information from user’s social media; [0069]-[0070] system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel; system can collect information by direction collection, indirect collection and inferred collection; direct collection can include an assessment of a traveler's previous trip selection preferences and retrieving information on a traveler's travel history, including travel preferences; [0094] server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone )
wherein the balance combination comprises the default relative weight and ([0138]-[0139] each component score can have a weight associated with it; these weights can be varied to tune the scoring system; this tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning)
wherein the data source weight is selected from the group consisting of a session data relative weight for the session data, a user profile relative weight for the user profile, and a purchase history relative weight for the purchase history, ([0138]-[0139] each component score can have a weight associated with it; these weights can be varied to tune the scoring system; this tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning; this tuning can also occur as the system observes and learns from the traveler's choices or feedback; based on these choices or feedback items, the weights for a particulars coring component can be automatically adjusted up or down on a traveler-by-traveler basis; [0085] a profile of the traveler, including the traveler's travel preferences, may be updated based on the feedback received from the system; such feedback process may be part of a machine )
wherein the data source weight is a purchase history weight, the building comprising: ([0138]-[0139] each component score can have a weight associated with it; these weights can be varied to tune the scoring system; this tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning; this tuning can also occur as the system observes and learns from the traveler's choices or feedback; based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis; [0094] server can use historical information of past travel of the user which may include travel booked by the system to tune the scoring system)
updating, responsive to determining that the user has the purchase history ([0138]-[0139] each component score can have a weight associated with it; these weights can be varied to tune the scoring system; this tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning; this tuning can also 
scoring the travel options by use of the updated balance combination; ([0109]-[0111] system applies individual component scores, aggregates them to yield the overalls score;[0138] weights for preferences can be default weights; [0139] weights change as the user uses the system and the system learns the user’s choices; weights for a particular component can be automatically adjusted up or down on a traveler-by-traveler basis; [0078] system conducts continuous discovery and learning including collecting feedback from the traveler and updating the traveler preferences)
and creating the itinerary as a group of travel options scored greater than other options. ([0110] overall score can be computed from individual normalized component scores; the product with the highest overall score can be presented to the traveler for purchase; [0092] system presents user with a travel itinerary; [0007] system selects one or more travel options based on score values)
by the predefined value. 
Bashvitz discloses that the system can store historical travel information as stated preferences in a user profile. Céret discloses that the default weight and the profile weight may be adjusted by a predefined value based on the stated preferences in the user profile. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the predefined weight adjustment of Bashvitz the predefined stated and default weight adjustment relationship as disclosed by Céret because of “the assumption that .  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0114705 to Bashvitz et. al. (“Bashvitz”) in view of U.S. Patent Publication No. 2015/0369617 to Ding et. al. (“Ding”).
Claim 13
Bashvitz discloses the elements of claim 1, above. Bashvitz also discloses:
wherein the method includes recording at least one change to the itinerary via the user interface in a user device, the further comprising: ([0049] system can connect to the user’s electronic calendar and determines that the traveler may need to travel from the present location to the destination of a given meeting)
responsive to the user device getting on-line performing correcting a reservation of the itinerary according to a change of the at least one change, and presenting new recommendations to the user. ([0049] system may request permission to book travel arrangements or may make them automatically; see also paragraph [0055]; [0123]-[0124] meeting invitation is sent, and the traveler receives an email from the server providing information about the trip indicating changes to the preference information; [0051] booking options can be offered when the mobile device is in communication with the system)
Bashvitz discloses that the system may detect changes made via a user’s smartphone and that travel options are suggested when the user device is in responsive to the user device getting on-line, Ding discloses that navigation instructions may be generated based on past travel information and that, when the device detects an available network to connect to, it receives online navigation instructions based on a detected change. Ding, paragraph [0020]. Ding also discloses that the user may be notified when the update occurs. Ding, paragraph [0019]. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the responsive online updating of Ding for the travel arrangements when the user device is connected to the system as disclosed by Bashvitz. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 14
Bashvitz discloses the elements of claim 1, above. Bashvitz also discloses:
wherein the method includes recording at least one change to the itinerary via the user interface in a user device, the method further comprising: ([0049] system can connect to the user’s electronic calendar and determines that the traveler may need to travel from the present location to the destination of a given meeting)
responsive to the user device getting on-line performing correcting a reservation of the itinerary according to a change of the at least one change, and presenting new recommendations to the user, and further comprising: ([0049] system may request permission to book travel arrangements or may make them automatically; see also paragraph [0055]; [0123]-[0124] meeting invitation is sent, and the traveler receives an email from the server providing information about the trip indicating changes to the preference information; [0051] booking options can be offered when the mobile device is in communication with the system)
Bashvitz discloses that the system may detect changes made via a user’s smartphone and that travel options are suggested when the user device is in communication with the system. To the extent that one having ordinary skill in the art may conclude that Bashvitz does not fairly disclose recording at least one change and updating responsive to the user device getting on-line, Ding discloses that navigation instructions may be generated based on past travel information and that, when the device detects an available network to connect to, it receives online navigation instructions based on a detected change. Ding, paragraph [0020]. Ding also discloses that the user may be notified when the update occurs. Ding, paragraph [0019]. 
Bashvitz also discloses gathering information from external sources as in paragraphs [0060]. Bashvitz does not explicitly disclose local news, weather, events, traffic, or road information. However, Ding also discloses:
gathering real time information from at least one external data source during the trip as stored in the itinerary, wherein the real time information is selected from the group consisting of: local news, local weather, local events, local traffic information, local road closure; ([0017] system may update user based on road closure data, weather data, etc.; see also paragraph [0022])
and notifying the real time information to the user responsive to determining that the real time information is relevant to the trip as stored in the itinerary. ([0020] if the difference metric between the cached data and the updated data is within a threshold, then the offline information is updated to reflect the online information; [0019] the online information may result in, for example, an alternative route – this is relevant to the trip)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the responsive online updating and local information of Ding for the travel arrangements when the user device is connected to the system and indirect information evaluation as disclosed by Bashvitz. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0114705 to Bashvitz et. al. (“Bashvitz”) in view of US. Patent Publication No. 2015/0142482 to Canis et. al. (“Canis”).
Claim 15
Bashvitz discloses the elements of claim 1, above. Bashvitz also discloses:
wherein the sources of the preference information comprises session data, a user profile, and a purchase history, respectively corresponding to the user, ([0060] system can collect information from user’s social media; [0069]-[0070] system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel; system can collect information by direction collection, indirect collection and inferred collection; direct collection can include an assessment of a traveler's previous trip selection preferences and retrieving information on a traveler's travel history, including travel preferences; [0094] server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users)
wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, ([0138]-[0139] each component score can have a weight associated with it; these weights can be varied to tune the scoring system; this tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning; this tuning can also occur as the system observes and learns from the traveler's choices or feedback; based on these choices or feedback 
wherein the user profile records demographic data of the user, ([0094] server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users)
wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session, and ([0106] as the traveler uses the system, the system can observe the traveler's interactions with the product choices or explicit feedback, learn from these observations (machine learning), and adjust the traveler's preferences accordingly over time)
wherein the purchase history includes data of prior purchases of travel itineraries by the user, ([0094] server can be adapted to store user profile information, such as historical information of past travel of the user 
. 
As set forth above, the fourth relative weight of the purchase history being dependent on “a number” of historical itinerary purchases is indefinite. Bashvitz discloses relying on, for example, a pattern of different kinds of trips in the user’s history to determine user preferences. Bashvitz, [0070]. This discloses relying on “a plurality” of historical itinerary purchases. Bashvitz does not explicitly disclose a fourth relative weight for the historical itinerary purchases. However, Canis discloses a system for providing users with travel-related search results ([0017]), in which the system uses past user travel history to assign a parameter weight ([0060]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the assessment of a plurality of historical trips disclosed by Bashvitz the relative weight for user history as disclosed by Canis in order to “quantify the value of the travel product to the traveler.” Canis, [0019], [0060]. 
As currently recited, the claim is met. Amendments to the claim which resolve the indefiniteness issue may also help to advance prosecution over this cited art. Additionally, recitations which set forth that the data types are classified as coming from a source, and that the weight is applied to any data bearing that source classification, may help to overcome this rejection. Examiner is willing to conduct an interview to review proposed claim amendments prior to further filings. 

Bashvitz discloses the elements of claim 1, above. Bashvitz also discloses:
wherein the sources of the preference information comprises session data, a user profile, and a purchase history, respectively corresponding to the user, ([0060] system can collect information from user’s social media; [0069]-[0070] system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel; system can collect information by direction collection, indirect collection and inferred collection; direct collection can include an assessment of a traveler's previous trip selection preferences and retrieving information on a traveler's travel history, including travel preferences; [0094] server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users)
wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, and ([0138]-[0139] each component score can have a weight associated with it; these weights can be 
wherein the user profile records demographic data of the user, ([0094] server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users)
wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session. ([0106] as the traveler uses the system, the system can observe the traveler's interactions with the product choices or explicit feedback, learn from these observations (machine 
As set forth above, the fourth relative weight of the purchase history being dependent on “a number” of historical itinerary purchases is indefinite. Bashvitz discloses relying on, for example, a pattern of different kinds of trips in the user’s history to determine user preferences. Bashvitz, [0070]. This discloses relying on “a plurality” of historical itinerary purchases. Bashvitz does not explicitly disclose a fourth relative weight for the historical itinerary purchases. However, Canis discloses a system for providing users with travel-related search results ([0017]), in which the system uses past user travel history to assign a parameter weight ([0060]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the assessment of a plurality of historical trips disclosed by Bashvitz the relative weight for user history as disclosed by Canis in order to “quantify the value of the travel product to the traveler.” Canis, [0019], [0060]. 
As currently recited, the claim is met. Amendments to the claim which set forth that the data types are classified as coming from a source, and that the weight is applied to any data bearing that source classification, may help to overcome this rejection. Examiner is willing to conduct an interview to review proposed claim amendments prior to further filings. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0114705 to Bashvitz et. al. (“Bashvitz”) in view of U.S. Patent Publication No. 2010/0063854 to Purvis et. al. (“Purvis”) and in view of US. Patent Publication No. 2015/0142482 to Canis et. al. (“Canis”).
Claim 16
Bashvitz discloses the elements of claim 1, above. Bashvitz also discloses:
wherein the sources of the preference information comprises session data, a user profile, and a purchase history, respectively corresponding to the user, 
wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, and ([0060] system can collect information from user’s social media; [0069]-[0070] system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel; system can collect information by direction collection, indirect collection and inferred collection; direct collection can include an assessment of a traveler's previous trip selection preferences and retrieving information on a traveler's travel history, including travel preferences; [0094] server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users)
wherein the user profile records demographic data of the user, ([0094] server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information 
wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session, and ([0106] as the traveler uses the system, the system can observe the traveler's interactions with the product choices or explicit feedback, learn from these observations (machine learning), and adjust the traveler's preferences accordingly over time)
wherein the purchase history includes data of prior purchases of travel itineraries by the user, ([0094] server can be adapted to store user profile information, such as historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users)
wherein([0070] the system may consider a pattern of different kinds of trips in the user’s history to determine user preferences)
wherein the method includes increasing the second relative weight from a first value to a second value in response receipt of first feedback data from the user during the current travel planning session, and  ([0138]-[0139] each component score can have a weight associated with it; these weights can be varied to tune the scoring system; this tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning; this tuning can also occur as the 
wherein the method includes increasing the second relative weight from the second value to a third value in response receipt of second feedback data from the user during the current travel planning session, ([0138]-[0139] each component score can have a weight associated with it; these weights can be varied to tune the scoring system; this tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning; this tuning can also occur as the system observes and learns from the traveler's choices or feedback; [0127] price component score (session data relative weight); [0085] profile of the traveler, including the traveler's travel preferences, may be updated based on the feedback received from the system; such feedback process may be part of a machine learning engine of the system, which may enable the system to better adapt to the traveler – duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B). Duplicating steps is analogous to duplication of parts, and Bashvitz discloses a continuous learning module which repeatedly adjusts weights based on user feedback as set forth above. Thus, the claim does not result in unexpected results and the iterative step has no patentable significance)
wherein the method includes recording at least one change to the itinerary via the user interface in a user device while the user device is off-line. ([0049] system may request permission to book travel 
Bashvitz also discloses that the system will provide travel arrangements when the user device is connected to the system, i.e. online, as set forth above. To the extent that this may be construed as failing to disclose recording at least one change to the itinerary via the user interface in a user device while the user device is off-line, Purvis discloses that the system may offer an offline planning mode, where the guest may create itineraries, plan wish lists and routes, etc.; that when the system is online, the system may download real-time event and planning information; and that the system may automatically reorder and update planning schedules as new data arrives indicating changes to previous planning assumptions. Purvis, paragraphs [0064], [0066]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the communication-dependent planning system of Bashvitz the offline planning ability of Purvis because “continuous network access is a large battery drain for wireless portable device[s].” Purvis, paragraph [0068].
As set forth above, the fourth relative weight of the purchase history being dependent on “a number” of historical itinerary purchases is indefinite. Bashvitz discloses relying on, for example, a pattern of different kinds of trips in the user’s history to determine user preferences. Bashvitz, [0070]. This discloses relying on “a plurality” of historical itinerary purchases. Bashvitz does not explicitly disclose a . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0114705 to Bashvitz et. al. (“Bashvitz”) in view of U.S. Patent Publication No. 2015/0369617 to Ding et. al. (“Ding”) and in view of US. Patent Publication No. 2015/0142482 to Canis et. al. (“Canis”).
Claim 17
Bashvitz discloses the elements of claim 1, above. Bashvitz also discloses:
wherein the sources of the preference information comprises session data, a user profile, and a purchase history, respectively corresponding to the user, ([0060] system can collect information from user’s social media; [0069]-[0070] system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel; system can collect information by direction collection, indirect collection and inferred collection; direct collection can include an assessment of a traveler's previous trip selection preferences and retrieving 
wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, and  the purchase history, ([0138]-[0139] each component score can have a weight associated with it; these weights can be varied to tune the scoring system; this tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning; this tuning can also occur as the system observes and learns from the traveler's choices or feedback; based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis; [0085] the profile of the traveler, including the traveler’s preferences, may be updated based on the feedback received from the system; such feedback process may be part of a machine learning engine of the system, which may enable the system to better adapt to the traveler; [0127] price component score (session data); [0132] loyalty program score (user profile data))
wherein the user profile records demographic data of the user, ([0060] system can collect information from user’s social media; [0069]-[0070] system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel; system can collect information by direction collection, indirect collection and inferred collection; direct collection can include an assessment of a traveler's previous trip selection preferences and retrieving information on a traveler's travel history, including travel preferences; [0094] server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users 
wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session, and  ([0106] as the traveler uses the system, the system can observe the traveler's interactions with the product choices or explicit feedback, learn from these observations (machine learning), and adjust the traveler's preferences accordingly over time)
wherein the purchase history includes data of prior purchases of travel itineraries by the user, ([0094] server can be adapted to store user 
wherein the ([0070] the system may consider a pattern of different kinds of trips in the user’s history to determine user preferences)
responsive to the user device getting on-line, synchronizing the at least one change to the itinerary stored in a travel planning system and informing the user when a change of the at least one change conflicts with the itinerary or is otherwise unavailable, wherein the at least one processor runs the travel planning system. ([0049] system may request permission to book travel arrangements or may make them automatically; see also paragraph [0055]; [0123]-[0124] meeting invitation is sent, and the traveler receives an email from the server providing information about the trip indicating changes to the preference information; [0051] booking options can be offered when the mobile device is in communication with the system; [0123] system can notify the user of changes to the presumptions such as flight maximum pricing)
As set forth above, the fourth relative weight of the purchase history being dependent on “a number” of historical itinerary purchases is indefinite. Bashvitz discloses relying on, for example, a pattern of different kinds of trips in the user’s history to determine user preferences. Bashvitz, [0070]. This discloses relying on “a plurality” of historical itinerary purchases. Bashvitz does not explicitly disclose a 
Bashvitz discloses that the system may detect changes made via a user’s smartphone and that travel options are suggested when the user device is in communication with the system. To the extent that one having ordinary skill in the art may conclude that Bashvitz does not fairly disclose informing a user of a change that results in an option being unavailable, Ding discloses that navigation instructions may be generated based on past travel information and that, when the device detects an available network to connect to, it receives online navigation instructions based on a detected change. Ding, paragraph [0020]. Ding also discloses that the user may be notified when the update occurs ([0019]), and that the update might result in an alternative route based on significant differences between the offline and online directions ([0018]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the responsive online updating of Ding for the travel arrangements when the user device is connected to the system as disclosed by Bashvitz. Thus, 

Allowable Subject Matter
Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to a terminal disclaimer as indicated above. The prior art does not disclose or fairly suggest at least recording at least one change to the itinerary via the user interface in a user device while the user device is off-line, and responsive to the user device getting on-line, synchronizing the at least one change to the itinerary stored in a travel planning system and informing the user when a change of the at least one change conflicts with the itinerary or is otherwise unavailable, wherein the at least one processor runs the travel planning system, wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary. Additionally, these claims recite a practical application of the abstract idea of travel itinerary planning because recording changes to an itinerary while a device is offline, synching the data when the device comes online, notifying the user of conflicts, and receiving feedback to adjust the itinerary meaningfully limits the abstract idea of travel planning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628